 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 59, Wood,Wire &Metal Lathers International Union,AFL-CIO,and its agentsandJacksonville Tile Company, Inc.JacksonvilleBuildingTrades Council,itsPresident,JohnBowden,and agents;Local 19, Bricklayers and Masons, anditsagents;Local No. 2, Bricklayers and Masons,and itsagents;Local No. 177, International Brotherhood of Electri-calWorkers,and its agents;Local597, International Associa-tion of Bridge,Structural,and Ornamental IronWorkers,and its agents;Local No. 673,International Union of Operat-ingEngineers,and its agents;LocalNo. 401,OperativePlasterers and Cement Masons,and its agents;Local No. 234,United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, and its agents;Local No. 435,SheetmetalWorkersInternationalAssociation,and its agentsandJacksonvilleTile Company,Inc.Cases Nos. I0-CD-6 and 10-CD-7. Novem-ber 13, 1959DECISION AND DETERMINATION OF DISPUTESTATEMENT OF TFIE CASEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofsection 8(b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen . . . ."On July 16, 1959, Jacksonville Tile Company, Inc., herein calledJacksonville, filed with the Regional Director for the Twelfth Regioncharges alleging that Local 59, Wood, Wire and Metal Lathers Inter-national Union, AFL-CIO, and its agents, herein called the Lathers;and Jacksonville Building Trades Council, herein called the Council,its president, John Bowden, and agents; Local 19, Bricklayers andMasons, and its agents; Local No..2, Bricklayers and Masons, and itsagents; Local No. 177, International Brotherhood of Electrical Work-ers, and itsagents;Local 597, International Association of Bridge,Structural, and Ornamental Iron Workers, and its agents; Local No.673, International Union of Operating Engineers, and its agents;Local No. 401, Operative Plasterers and Cement Masons, and itsagents;LocalNo. 234, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, and its agents; and Local No. 435, SheetmetalWorkers International Association, and its agents, herein referred to125 NLRB No. 13. LOCAL 59, WOOD, WIRE & METAL LATHERS INT'L UNION 139as the unions affiliated with the Council, had engaged in and were engaging in certain unfair labor practices within the meaning of Sec-tion 8 (b) (4) (D) of the Act. It was charged, in substance, that theLathers, the Council, and the named affiliated unions had induced andencouraged employees of S. S. Jacobs Company, general contractor,and its various subcontractors to engage in a strike or concerted re-fusal to work with the object of forcing or requiring Jackonsville toassign certain work to members of the Lathers, rather than to its em-ployees, who were represented by Carpenters Local Union No. 627,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, herein called the Carpenters.Thereafter, pursuant to Section 10(k) of the Act and Sections102.79 and 102.80 of the Board's Rules and Regulations, Series 7, theRegional Director investigated the charges and provided for a con-solidated hearing upon due notice to the parties.'The hearing washeld before Norman A. Cole, hearing officer, on August 12, 1959.Allparties appeared at the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to adduce evi-dence bearing on the issues.The rulings of the hearing officer madeat the hearing are free from prejudicial error and are hereby affirmed.Lathers and Jacksonville filed briefs with the Board.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the entire record in this case, the Board makes the following :FINDINGS OF FACT1.The Employer, Jacksonville, is engaged in the business of in-stalling tile of various types, including acoustical tile ceilings.Dur-ing the 12-month period immediately preceding the hearing in theinstant case, it had purchased and received directly from outside theState of Florida, wherein its operations are located, materials valuedat approximately $342,000.We find that the Employer is engaged incommerce within the meaning of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction herein 2' Although Carpenters, through inadvertence, did not receive its notice of hearing10 days, or more, prior to the date of the hearing, as required by the Board's Rules andRegulations, it had actual knowledge of the scheduling of such proceedings more than10 days before said date. In addition, Carpenters, at the hearing, waived any rights itmight have as a result of the untimely service.Under these circumstances, and inasmuchas there is no indication that the dispute could have been adjusted during the 10-dayperiod prior to the date of hearing, we find that the failure to make timely service uponCarpenters, while constituting error on the part of the Regional Director, was not anerror requiring the quashing of the notice of hearing.Cf.Bay Counties District Councilof Carpenters, etc. (Associated Horne Builders of San Francisco, Inc.),115 NLRB 1757,1758-1759.2Siemons Mailing Service,122 NLRB 81. 140DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Local59, Lathers; Local627, Carpenters;the Council;and theaffiliated members of the Council are labor organizationswithin themeaning ofthe Act.3.The dispute :a.The factsFor a great many years Jackonsville's employees have been repre-sented by the Carpenters.The last contract between Jackonsville andthe Carpenters expired on May 1, 1959,and no new contract has beenexecuted nor has the expired contract been extended.In March of 1959, Jacksonville was awarded a subcontract by theS. S. Jacobs Company, the prime contractor,for the installation ofacoustical tile on two construction projects,referred to herein as theJacobs Building and the City Hall jobs.When work commenced onthe first of these projects,the Jacobs Building,Jacksonville assignedits own employees,who are members of the Carpenters and who workfull time for Jacksonville,to do the work.Thereafter,on May 28,1959, John F. Mack, business agent of the Lathers, asked Jacksonvilleto assign to members of the Lathers the work of installing primarymetal furring,one of the initial steps in the installation of acousticaltile.When Jacksonville informed Mack that the work had been as-signed to its own employees,Mack stated that he wouldfile his juris-dictional claim with the National Joint Board.Subsequently, theJoint Board awarded the disputed work at both the Jacobs Buildingand City Hall jobs to Lathers. On July 10,Mack again requestedthat Jacksonville use members of the Lathers. Jacksonville againrefused, and Mack threatened to "take steps."On July 15, 1959, the Lathers began picketing at the Jacobs Build-ing with signs reading :THE JACKSONVILLE TILE CO.Refuse toabide by National JointBoard decision,as of June, 1959on this jobLATHER'S 59This same day, the president of the Council, John Bowden, and busi-ness agents of unions affiliated with the Council appeared at the con-struction site.At that time, Bowden told officials of Jacksonvilleand the S. S. Jacobs Company that the Lathers' picket line would behonored by the other crafts. Subsequently, all employees left theJacobs Building site, with the exception of the Carpenters. Suchpicketing and refusal to cross the picket lines continued until July 17,1959, at which time Jacksonville's employees left the jobsite,havingcompleted as much of their work as was possible prior to the returnto work of the other crafts. LOCAL 59, WOOD, WIRE & METAL LATHERS INT'L UNION 141b.Contentions of the partiesJacksonville contends that the Lathers picketed the jobsite andthat the other Respondents engaged in a work stoppage against theS. S. Jacobs Company and other subcontractors with the object ofinducing Jacksonville to award the installation of primary metalfurring to members of the Lathers.Lathers admits that its picketing was intended to cause Jackson-ville to award the disputed work to its members. It contends, how-ever, that Jacksonville had agreed to a method of satisfactorilyadjusting the dispute and that, therefore, the notice of hearing shouldbe quashed and the charge herein should be dismissed.Lathersasserts that the agree-upon method of adjustment was the submissionof the dispute to the National Joint Board and that Jacksonville isbound by the decisions of the Joint Board because of a contract withthe Carpenters and because Jacksonville submitted to the processes ofthe Joint Board.The Council and its affiliated members contend that they had notauthorized employees working on the Jacobs Building to cease workand that they are not responsible for the work stoppage.They alsocontend that they had not attempted to induce Jacksonville to awardthe disputed work to members of the Lathers. They further contendthat Jacksonville had agreed to be bound by the decisions of theJoint Board.APPLICABILITY OF THE STATUTESection 10(k) of the Act empowers and directs the Board to hearand determine disputes out of which 8(b) (4) (D) charges havearisen.However, before the Board may proceed to a determinationof the dispute in 10(k) proceedings, it must be satisfied that there isreasonable cause to believe that Section 8(b) (4) (D) has been vio-lated.In order to conclude that reasonable cause exists, the Boardmust find some evidence in the record showing a strike or concertedrefusal, or an inducement or encouragement of employees to engagein a strike or concerted refusal, to perform services for their employerfor the purposes proscribed by that section of the Act.'It is admitted, and we find, that the picket line was established bythe Lathers with the intent to induce or encourage employees not toperform services for their employers in an attempt to force or requireJacksonville to assign the installation of primary metal furring tomembers of Lathers. Such picketing for this purpose is within theproscription of Section 8(b) (4) (D) ; and, accordingly, a disputeexists within the purview of Section 10(k).'$Local450, International Union of Operating Engineers,AFL-CIO(Painting andDecorating Contractors of America,Houston Chapter, etc.),119 NLRB 1725, 1729.4Samuel A.Agnew,d/b/a .Klamath Cedar Co.,105 NLRB 562. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the responsibility of the Council and its affiliatedmembers for the work stoppage, there is no such admission. JohnFox, vice president and general manager of Jacksonville, and JamesA. Credle, S. S. Jacobs Company's superintendent on the JacobsBuilding job,5 testified that about 10 a.m. on the morning of July 15,1959, the first day of the picketing, John Bowden, president of theCouncil, and business agents of various unions affiliated with theCouncil appeared at the Jacobs Building jobsite.According to Foxand Credle, Bowden stated that: He was speaking for the Council;he and the others had just held a meeting; they had unanimouslyvoted to support the Lathers' claims; they would honor the picketline; and the other crafts would not return to the jobsite until thedisputed work was given to the Lathers in accordance with the deci-sion of the Joint Board. Bowden admitted that he may have statedthat the other crafts would honor the picket line, but he denied hav-ing made any further statements other than one in which sympathyfor the Lathers' position was expressed.In all of these circumstances, and without resolving conflicting testi-mony,s we are persuaded that there is reasonable cause to believe thatthe work stoppage took place under the authority and with the knowl-edge and consent of the Council, its president, John Bowden, and itsagents, as well as under the authority and with the knowledge andconsent of each of the named unions, and its agents, individually,and that an object thereof was the reassignment of the disputed workfrom Jacksonville's employees, who were members of the Carpenters,tomembers of the Lathers. Such conduct is plainly prohibited bySection 8(b) (4) (D) ; and, therefore, the dispute with respect to theCouncil and its named affiliates is properly before us for determina-tion under Section 10 (k) of the Act.The Respondents assert that the notice of hearing herein should bequashed and the charges dismissed on the ground that the partieshad agreed upon a method for voluntary adjustment of the dispute-i.e.,submission to the Joint Board. In particular, they urge thatJacksonville had agreed upon such method by reason of a contractwith the Carpenters and also by reason of its submission to the proc-esses of the Joint Board.The contract referred to contained aclause which provided : "It is agreed that there shall be no workstoppages by the Local because of jurisdictional disputes and thatsuch disputes shall be referred to the National Joint Board for5It should be noted, with respect to the testimony of Credle, that the S.S.JacobsCompany, for whom he works, is not a party to the dispute and that said Company, onJuly 7,1959, sent a telegram to Jacksonville which stated, in part : "Expect your organi-zation to take immediate necessary action to man subject job [Jacobs Building]in accord-ance with Jurisdictional(sic) decision rendered by the National Joint Board."6Local450,InternationalUnion of Operating Engineers,AFL-CIO (Painting andDecorating Contractors of America,Houston Chapter),supra. LOCAL59,WOOD, WIRE & METAL LATHERS INT'L UNION 143Jurisdictional Disputes for settlement."As noted above, however,this contract expired on May 1, 1959, prior to any claim to the dis-puted work by the Lathers, and no new contract has as yet been exe-cuted.Moreover, it is uncontradicted that there will be no suchclause in any future agreement between Jacksonville and the Car-penters.In such circumstances, we are unable to find that Jackson-ville, because of any contract with the Carpenters, had agreed to theJoint Board's settlement of jurisdictional disputes.Furthermore,there is no evidence of the existence of any agreement betweenJacksonville and the S. S. Jacobs Company binding the former toaccept decisions of the Joint Board.As indicated above, the Respondents also contend that Jacksonville,by its conduct, submitted to the Joint Board's processes. In supportof this position, they note that Jacksonville had suppliedcertain"information" to the Joint Board in conjunction with the instantdispute.With respect to the character of the "information" sub-mitted, however, the record is silent.Nor does the record revealunder what circumstances the "information" was submitted.We arenot convinced that the mere submission of unidentified "information,"under unknown circumstances, is sufficient to establish that Jackson-ville agreed to an adjustment of the work dispute by the Joint Board?The facts in the present case are plainly distinguishable from thosein theLeeandMeyer Furnacecases,8 which are urged upon us for acontrary result. In theLeecase, this Board found that the employerhad submitted to the Joint Board's processesbecause, among otherthings, the employer had fully complied with the Joint Board's deci-sion, requestedthe Joint Board tointerveneto halt theunion'swork stoppage, requested it to reconsider its initial decision, andpreviously acquiesced in the Joint Board's control of its job. In theMeyer Furnacecase, the employer submitted to the JointBoard'sprocessesby itself submitting the dispute to the Joint Board for itsdetermination.It is clear that the facts which persuaded the Boardto find a voluntary submission in the decidedcases areabsent in theinstant case.We do not find it necessary to pass upon any agreement which mayexist underwhich the Carpenters might be considered to have agreedupon the submission of disputes to the JointBoard,inasmuch as wefind that the record does not contain satisfactoryevidenceof Jack-sonville's having agreed to any method for voluntaryadjustment ofdisputes within the meaning of Section 10(k) of the Act.7 Local 450,InternationalUnion of Operating Engineers,AFL-CIO (Painting andDecorating Contractorsof America,Houston Chapter), supra.8 A. W. Lee, Inc.,113 NLRB 947;LocalUnionNo. 1, Sheetmetal Workers InternationalAssociation,AFL, et at. (Meyer Furnace Company),114 NLRB 924. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE MERITS OF THE DISPUTEAs indicated above, there is evidence that the dispute involvedJacksonville's assignment of the installation of the primary metalfurring to its own employees, who were members of the Carpenters,rather than to members of the Lathers. It is well established thatan employer is free to make work assignments without being subjectto pressures by a labor organization seeking the work for its members,unless the employer is thereby failing to conform to an order or certi-fication of the Board determining the bargaining representative foremployees performing such work, or unless an employer is bound byan agreement to assign the work in dispute to other employees.Lathers has no order, certification, or contractual claim to the work.Accordingly, we find that neither the Lathers nor the Council andits affiliated members are entitled, by means proscribed by Section8(b) (4) (D) of the Act, to force or require Jacksonville to assign thedisputed work to members of the Lathers rather than to its own em-ployees.However, we are not by this action to be regarded as assign-ing the work in question to members of the Carpenters.DETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact and the entire recordin this case, the Board makes the following determination of disputepursuant to Section 10(k) of the Act:1.Local 59,Wood, Wire & Metal Lathers International Union,AFL-CIO, is not, and has not been, lawfully entitled to force or re-quire Jacksonville Tile Company, Inc., to assign the work of install-ing primary metal furring to employees who are members of Lathers,rather than to Jacksonville Tile Company's own employees, who aremembers of Carpenters Local Union No. 627, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO.2.JacksonvilleBuilding Trades Council, its president, JohnBowden, and agents; Local 19, Bricklayers and Masons, and itsagents; Local No. 2, Bricklayers and Masons, and its agents; LocalNo. 177, International Brotherhood of ElectricalWorkers, and itsagents; Local 597, International Association of Bridge, Structural,and Ornamental Iron Workers, and its agents; Local No. 673, Inter-national Union of Operating Engineers, and its agents; Local. No.401, Operative Plasterers and Cement Masons, and its agents; LocalNo. 234, United Association of Journeymen and Apprentices for thePlumbing and Pipefitting Industry of the United States and Canada,and its agents; and Local No. 435, Sheetmetal Workers InternationalAssociation, and its agents are not, and have not been, lawfully en-titled to force or require Jacksonville Tile Company, Inc., to assignthe work of installing primary metal furring to members of Lathers,rather than to Jacksonville Tile Company's own employees, who are GENERAL ELECTRICCOMPANY145members of Carpenters Local Union No. 627, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 59, Lathers, the Council, and each of theaffiliatedmembers of the Council respondent herein shall notify theRegional Director for the Twelfth Region, in writing, whether or notitwill refrain from forcing or requiring Jacksonville Tile Company,Inc., by means proscribed by Section 8(b) (4) (D) of the Act, toassign disputed work to members of Lathers rather than to Jackson-ville's own employees, who are members of Carpenters Local UnionNo. 627.General Electric CompanyandHanford Atomic Metal TradesCouncil(AFL-CIO)federated with the American Federationof Labor, Petitioner.Case No. 19-RC-208.November 13, 1959SECOND SUPPLEMENTAL DECISIONOn February 24, 1949, after an election conducted pursuant to astipulation for certification upon consent election, the Board issueda Decision and Certification of Representatives in the above-entitledproceeding in which the Council was certified as the collective-bargaining representative of the following unit of the Employer'semployees :All weekly salaried production and maintenance employees inand about Hanford Works of General Electric Company, Rich-land,Washington, excluding clerical employees, patrolmen, fire-men, medical division employees, health instrument divisionemployees, laboratory assistants, technologists, technical gradu-ates, electrical division dispatchers, "P" and "S" division chiefoperators,glassblowers classified as instrument mechanics,messengers and motor messengers, transitmen, axemen, chain androdmen, draftsmen, designers, and engineering assistants, allpersons on the exempt salary payroll and no other constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act, as amended.On February 2, 1959, the Employer and the Council filed with theBoard a joint petition for a decision "as to whether certain GeneralElectric employees classified as `specialists-instrument development'in the Irradiation Processing Department are excluded from the bar-gaining unit described in the certification or are engaged in produc-tion and maintenance work and therefore included in the unit." 1 OnI On November 30, 1956, the Employer and the Council filed similar joint petitions forthe clarification of the same certification as to the unit placement of 13 engineeringassistants.118 NLRB 1108.125 NLRB No. 14.